       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 1 of 22                  FILED
                                                                              2019 Nov-26 PM 10:38
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


TIFFANY ASHLEY;                             )
CHARLES RICHARD CORRY, and                  )
BULLHEADED, LLC d/b/a                       )
THE BULLPEN STEAKHOUSE,                     )
individually and on behalf of               )
all others similarly situated,              )
                                            )
      Plaintiffs,                           )
                                            )
vs.                                         )    Case No.: 5:19-cv-01180-LCB
                                            )
TYSON FARMS, INC. d/b/a                     )
RIVER VALLEY INGREDIENTS;                   )
JASON SPANN;                                )
HYDRASERVICE, INC., and                     )
JASPER WATER WORKS                          )
AND SEWER BOARD, INC.,                      )
                                            )
      Defendants.                           )



 PLAINTIFFS’ OPPOSITION TO DEFENDANTS TYSON FARMS, INC.
     AND JASON SPANN’S MOTIONS TO DISMISS OR, IN THE
 ALTERNATIVE, MOTIONS FOR LEAVE TO CONDUCT DISCOVERY


      COME NOW the Plaintiffs, Tiffany Ashley, Charles Richard Corry, and

Bullhead, LLC d/b/a The Bullpen Steakhouse, and hereby file this Opposition to the

pending Fed. R. Civ. P. 12(b)(1) and 12(b)(6) Motions to Dismiss filed by

Defendants Tyson Farms, Inc. d/b/a River Valley Ingredients (“Tyson”) and Jason
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 2 of 22



Spann (“Spann”).1 Defendants Tyson and Spann’s motions to dismiss assert the

same arguments and grounds, and are due to be denied. Alternatively, if the Court is

not inclined to deny Defendants Tyson and Spann’s motions to dismiss at this

juncture, the Plaintiffs are entitled to engage in jurisdictional discovery and have a

separate evidentiary hearing regarding the Defendants’ challenges to this Court’s

assertion of subject matter jurisdiction over the Plaintiffs’ claims in this action. The

Rule 12(b)(6) grounds for the motions to dismiss are mooted, as Plaintiffs consent

to the consolidation of this action with its sister action, Case No. 5:19-cv-01179-

LCB, and consequently, there is no longer any issue regarding alleged “claim

splitting.”

I.     ARGUMENT

       A.     Plaintiffs have adequately alleged, and can show, that the
              jurisdictional requirements for federal subject matter jurisdiction
              under the Class Action Fairness Act (“CAFA”) are met.

       Defendants Tyson and Spann challenge whether the Plaintiffs have

sufficiently alleged that they meet two of the three jurisdictional requirements

necessary for this Court to exercise original subject matter jurisdiction over this

matter, and whether Plaintiffs can meet those jurisdictional requirements. Those two

jurisdictional requirements or prongs for federal subject matter jurisdiction under



1
  Defendants HydraService, Inc. and Jasper Water Works and Sewer Board, Inc. have moved to
join in Defendants Tyson and Spann’s motions to dismiss.
                                            2
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 3 of 22



CAFA are the “number of class members” and “amount in controversy”

requirements. See 28 U.S.C. 1332(d)(2). Defendants Tyson and Spann assert that

Plaintiffs have failed to adequately allege, and cannot show, that the number of

putative class members exceeds 100 members, or that the aggregate amount in

controversy exceeds $5,000,000. Defendants Tyson and Spann do not dispute, and

concede, that there is minimal diversity between the parties in this action.

             1.     Plaintiffs’ Complaint adequately alleges, and the Plaintiffs
                    can show, that the putative class is comprised or more than
                    100 members.

      Plaintiffs’ Complaint sufficiently alleges that the putative class is comprised

of more than 100 members. Plaintiffs can also support that jurisdictional allegation

with competent evidence and proof.

      As explained in greater detail in Plaintiffs’ Opposition to Defendant Tyson’s

Motion to Strike the Class Allegations, the Plaintiffs’ putative class is not a “fail

safe” class. Membership or inclusion in the putative class does not require any

finding of liability against the Defendants, and Plaintiffs’ class description does not

including proof of all elements of Plaintiffs’ claims against the Defendants in this

action, which is what is required for a “fail safe” class. Defendant Tyson’s contention

to the contrary is incorrect, and it is not, in fact, “impossible for the Court to

determine class membership without trial or extensive, individualized mini-hearings

on the merits.” (Doc. 18). Plaintiffs’ putative class and its description define


                                          3
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 4 of 22



objective criteria by which inclusion in the class may be administratively determined

to be proper, without the necessity of individualized inquiries or proof of liability on

the part of any Defendant.

      Plaintiffs’ Complaint alleges that the individually named Plaintiffs and class

members have been exposed to and detrimentally affected by contaminated water,

raw sewage, effluent materials, toxins, bacteria, contaminants and/or other

dangerous and unsafe materials, and have suffered injuries and/or damages

including, but not limited to, injury to property, economic loss, and other damages

in relation to the June 6, 2019 wastewater spill at Defendant Tyson’s facility. (Doc.

1). The Complaint alleges that the exposure of the individually named Plaintiffs and

class members occurred by exposure to both the water in and derived from the Black

Warrior, as well as contaminated water that was processed and distributed by

Defendant Jasper Water Works and Sewer Board, Inc. (“JWWSB”) to residents and

citizens of Alabama, including, but not limited to, persons located in Walker County,

Alabama. (Doc. 1). Plaintiffs’ Complaint specifically mentions how the Black

Warrior River touches and affects Walker, Blount, Cullman, Tuscaloosa, and

Jefferson counties. (Doc. 1, p. 6, ¶¶ 22-23).

      The Complaint notes how the June 6, 2019 wastewater spill allegedly

“triggered a massive fish kill in areas as far as 40 miles from” Defendant Tyson’s

River Valley facility, which is located in Cullman County, Alabama, “killing an


                                           4
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 5 of 22



estimated 175,000 fish in the process.” (Doc. 1). Plaintiffs’ Complaint further alleges

that after the June 6, 2019 wastewater spill, “alarming levels of the bacteria

Escherichia coli (commonly referred to as E. coli)” were shown in water samples

taken from the Black Warrior River approximately 28 miles downstream from the

original location of the spill. (Doc. 1).

      Plaintiffs’ Complaint specifically alleges that “[t]he number of individuals

and businesses in the affected area, which have been or may in the future be damaged

by the subject wastewater spill/contamination, the subsequent handling of said

wastewater spill/contamination, and/or any actual or planned remediation efforts

exceeds 100.” (Doc. 1). The Complaint alleges, or at a minimum it can be readily

deduced or inferred from the allegations in the Complaint, that the individually

named Plaintiffs and class members who are or were customers of Defendant

JWWSB, and who were exposed to, ingested, consumed, or were adversely affected

by contaminated water processed by JWWSB, constitute potential or likely class

members and plaintiffs in this lawsuit. (Doc. 1).

      Per the data collected during the latest national census conducted by the U.S.

Census Bureau in 2010, the population of Walker County alone was 67,023 people,

many of whom are, more likely than not, property owners or customers of JWWSB

and use water from JWWSB, which during the time period made the basis of this

action, was unsafely contaminated, dangerous, and harmful. Defendant Tyson itself


                                            5
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 6 of 22



surveyed Walker County residents and citizens, and has presented evidence in

support of its Motion to Dismiss showing at least several hundred Walker County

residents who own properties in the affected area and are potential plaintiffs and

class members in this action. (Doc. 18). The aforementioned numbers of potential

plaintiffs and class members in this action, as evidenced and implicated thus far in

the filings in this case, do not even include additional potential plaintiffs or class

members residing or present, or owning property, in Cullman County (population

80,406), Blount County (population 57,322), Tuscaloosa County (population

194,656), or Jefferson County (population 658,466), and who have been exposed to,

ingested, used, or were adversely affected by water that was contaminated as a result

of the June 6, 2019 wastewater spill into the Black Warrior River, which reaches

each of those counties in addition to Walker County.

      In addition to the factual statistical data and population numbers implicated

by Plaintiffs’ Complaint, Plaintiffs’ counsel currently has in excess of approximately

ninety (90) plaintiffs and class members who have signed up to be part of this action.

Plaintiffs’ counsel has also been approached by dozens more people, including

businesses, who have expressed a desire to also participate in this action as potential

plaintiffs and class members. Plaintiffs will supplement this Opposition with

evidence showing those numbers of potential plaintiffs and class members.




                                          6
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 7 of 22



      Plaintiffs have already alleged and shown that the individually named

Plaintiffs in the Complaint have been injured and damaged by the subject wastewater

spill. Even if only a small fraction of the residents, citizens, or businesses of Walker

County, as well as Blount, Cullman, Tuscaloosa, and Jefferson counties was injured,

damaged, or adversely affected as a result of the June 6, 2019 wastewater spill, that

number would easily exceed the 100-person threshold necessary to provide this

Court with federal subject matter jurisdiction under CAFA. Plaintiffs have made the

requisite showing and have proved that the number of plaintiffs and putative class

members in this action, more likely than not, exceeds 100 members. Defendants

Tyson and Spann’s motions to dismiss are due to be denied.

             2.     Plaintiffs’ Complaint adequately alleges, and the Plaintiffs
                    can show, that the aggregate amount in controversy exceeds
                    $5,000,000.

      Plaintiffs’ Complaint alleges that “the matter in controversy exceeds the sum

or value of $5,000,000, exclusive of interest and costs.” (Doc. 1). In the Complaint,

Plaintiffs specifically demand judgment against the Defendants for “[e]conomic and

compensatory damages in amounts to be determined at trial, but not less than the

$5,000,000 amount required by the Class Action Fairness Act,” “punitive damages,”

“[p]re and post-judgment interest at the maximum rate allowable by law,” and

“[a]ttorney’s fees and costs of litigation.” (Doc. 1). Plaintiffs also request injunctive

relief against all of the Defendants in this action. (Doc. 1).


                                           7
          Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 8 of 22



      The $5,000,000 amount in controversy requirement is “less of a prediction of

‘how much the plaintiffs are ultimately likely to recover,’ than it is an estimate of

how much will be put at issue during the litigation; in other words, the amount is not

discounted by the chance that the plaintiffs will lose on the merits.” South Fla.

Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014) (citing

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010)). Potential

developments, such as “[t]he possibility that the putative class will not be certified,

or that some of the unnamed class members will opt out,” are irrelevant to the

jurisdictional analysis when considering the amount in controversy. Pretka, 608 F.3d

at 772.

      In addition to economic damages and other compensatory damages, punitive

damages and requests for declaratory, if claimed by plaintiffs, are considered in

determining whether plaintiffs and a putative class can satisfy the $5,000,000

amount in controversy requirement under CAFA. See McDaniel v. Fifth Third Bank,

568 Fed. App’x 729 (11th Cir. 2014) (punitive damages); South Fla. Wellness, 745

F.3d at 1313-16 (declaratory relief). With respect to punitive damages, Plaintiffs

“need only prove the jurisdictional facts necessary to establish that punitive damages

in an amount necessary to reach the jurisdictional minimum are at issue - that is, that

such damages could be awarded.” McDaniel, 568 Fed. App’x at 731 (emphasis in

original) (citing Back Doctors Ltd. v. Metro Property & Cas. Ins. Co., 637 F.3d 827,


                                          8
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 9 of 22



831 (7th Cir. 2011) (finding CAFA’s amount in controversy requirement satisfied

where a potential award of punitive damages could be high enough to reach the

jurisdictional minimum)). Regarding declaratory or injunctive relief, the Eleventh

Circuit Court of Appeals has explained:

      We have held that ‘[f]or amount in controversy purposes, the value of
      injunctive or declaratory relief is the value of the object of the litigation
      measured from the plaintiff’s perspective.’ Morrison v. Allstate Indem.
      Co., 228 F.3d 1255, 1268 (11th Cir. 2000) (quotation marks omitted).
      Stated another way, the value of declaratory relief is ‘the monetary
      value of the benefit that would flow to the plaintiff if the [relief he is
      seeking] were granted.’ Id. For CAFA purposes, we aggregate the
      claims of individual class members and consider the monetary value
      that would flow to the entire class if declaratory relief were granted.
      See 28 U.S.C. § 1332(d)(6); see also Cappuccitti v. DirecTV, Inc., 623
      F.3d 1118, 1122 (11th Cir. 2010); Pretka, 608 F.3d at 772.

South Fla. Wellness, 745 F.3d at 1315-16.

      The Plaintiffs in this action and its sister action, Case No. 5:19-cv-01179-LCB

(which will likely be consolidated together into one action), claim and seek

compensatory damages, punitive damages, and injunctive/declaratory relief. The

amount in controversy in this case will, more likely than not, easily exceed the

$5,000,000 threshold for this Court to exercise subject matter jurisdiction over the

action under CAFA. The population, property ownership, and JWWSB customer

numbers noted above alone support the inference that the amount in controversy in

this action will exceed $5,000,000. Plaintiffs will also supplement this Opposition

with additional evidence and information which further supports Plaintiffs’ position


                                           9
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 10 of 22



that the $5,000,000 amount in controversy requirement is met in this action.

Defendants Tyson and Spann’s motions to dismiss are due to be denied.

      B.      CAFA’s “local controversy” exception does not apply to this action,
              and Defendants Tyson and Spann have failed to meet their burden
              of proving all elements of the exception.

      In this context, in order for CAFA’s local controversy exception to apply in a

case, a party objecting to federal subject matter jurisdiction must prove all of the

following:

      (I) greater than two-thirds of the members of all proposed plaintiff
      classes in the aggregate are citizens of the State in which the action was
      originally filed;

      (II) at least 1 defendant is a defendant --

           (aa) from whom significant relief is sought by members of the
           plaintiff class;

           (bb) whose alleged conduct forms a significant basis for the claims
           asserted by the proposed plaintiff class; and

           (cc) who is a citizen of the State in which the action was originally
           filed; and

      (III) principal injuries resulting from the alleged conduct or any related
      conduct of each defendant were incurred in the State in which the action
      was originally filed; and

      (ii) during the 3-year period preceding the filing of that class action, no
      other class action has been filed asserting the same or similar factual
      allegations against any of the defendants on behalf of the same or other
      persons ...

28 U.S.C. § 1332(d)(4)(A).


                                          10
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 11 of 22



       The “local controversy” exception to federal subject matter jurisdiction under

CAFA does not apply to this case. Defendants Tyson and Spann have failed to, and

cannot, meet their requisite burden of proof in order for that exception to apply to

this action.

               1.   Defendants Tyson and Spann have failed to prove that the
                    Plaintiffs seek significant relief from at least one Alabama
                    Defendant, or that at least one Alabama Defendant’s conduct
                    forms a significant basis for the claims asserted by the
                    plaintiffs and putative class members.

       Defendants Tyson and Spann have failed to, and cannot, prove that the

Plaintiffs seek significant relief from any Alabama Defendant, or that any Alabama

Defendant’s conduct forms a significant basis for the claims asserted by the proposed

plaintiff class. The Court’s analysis of the local controversy issue must begin with

the maxim that “CAFA’s language favors federal jurisdiction over class actions and

CAFA’s legislative history suggests that Congress intended the local controversy

exception to be a narrow one, with all doubts resolved ‘in favor of exercising

jurisdiction over the case.’” Evans v. Walter Industries, Inc., 449 F.3d 1159, 1163

(11th Cir. 2006) (quoting S. Rep. No. 109–14 at 42, U.S. Code Cong. & Admin.

News 3 U.S. Code Cong. & Admin. News 3, 40)). It is well-established that the

language and structure of CAFA indicates that Congress contemplated broad federal

jurisdiction when it drafted and enacted CAFA, and CAFA “is a narrow exception




                                         11
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 12 of 22



that was carefully drafted to ensure that it does not become a jurisdictional

loophole.” S. Rep. 109-14, at 39, U.S. Code Cong. & Admin. News at 38.

      Defendants Tyson and Spann are required to prove that the local Defendants’

conduct forms a significant basis for this action and the claims of the Plaintiffs and

putative class, and that the Plaintiffs seek significant relief from the local Defendants

in this action - “both of which showings are necessary for the exception to apply.”

See Hill v. Nat’l Ins. Underwriters, Inc., 641 Fed. App’x 899, 900 (11th Cir. 2016).

“A local defendant is significant when, inter alia, the plaintiffs are seeking

significant relief from him.” Lemy v. Direct. Gen. Fin. Co., 559 Fed. App’x 796,

798 (11th Cir. 2014) (citing 28 U.S.C. § 1332(d)(4)(A)(i)(II)(aa)). “[A] class seeks

‘significant relief’ against a defendant when the relief sought against that defendant

is a significant portion of the entire relief sought by the class.” Evans, 449 F.3d at

1167 (citing Robinson v. Cheetah Transp., 2006 WL 468820 (W.D. La. Feb. 27,

2006); Kearns v. Ford Motor Co., 2005 WL 3967998 (C.D. Cal. Nov. 21, 2005)).

Whether a putative class seeks significant relief from an in-state defendant includes

“a comparison of ... each defendant’s ability to pay a potential judgment.” Evans,

449 F.3d at 1167 (quoting Robinson, 2006 WL 468820, at *3).

      A “significant” defendant under local controversy exception analysis is akin

to a “primary defendant” under the home state exception to CAFA. The Eleventh

Circuit has described and explained the “primary defendant” distinction as follows:


                                           12
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 13 of 22



      The Senate Judiciary Committee’s report on CAFA contains this
      statement about the meaning of the key term in the case before us:

         [T]he Committee intends that ‘primary defend[a]nts’ be
         interpreted to reach those defendants who are the real “targets”
         of the lawsuit—i.e., the defendants that would be expected to
         incur most of the loss if liability is found. Thus, the term
         “primary defendants” should include any person who has
         substantial exposure to significant portions of the proposed class
         in the action, particularly any defendant that is allegedly liable to
         the vast majority of the members of the proposed classes (as
         opposed to simply a few individual class members).

      S. Rep. No. 109-14 at 43 (2005). A report issued by the House Judiciary
      Committee regarding an earlier version of CAFA contains materially
      identical language. See H.R. Rep. No. 108-144 at 38 (2003). The
      explanation in the committee reports makes the primary factor in
      answering the primary defendant question the potential monetary loss
      that defendant faces—whether it is the real target of the claims seeking
      damages, has substantial exposure to damages if liability is found, and
      would incur most of the loss if damages are awarded.

Hunter v. City of Montgomery, Ala., 859 F.3d 1329, 1336 (11th Cir. 2017).

      In this action, as shown by the Plaintiffs’ Complaint, the only “significant” or

“primary” Defendant in this action that has the most ability to pay any adverse

judgment - or at least a majority of it - is not any of the Alabama Defendants, but

Defendant Tyson. (Doc. 1). Defendant Tyson is not a forum Defendant and is,

instead, a foreign Defendant headquartered in Springdale, Arkansas. Jason Spann is

an individual person who would not shoulder any majority or substantial amount of

any verdict rendered against the Defendants in this action. Likewise, Defendant

JWWSB and Defendant HydraService, Inc. are local businesses that would not


                                          13
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 14 of 22



shoulder any majority or substantial amount of any verdict rendered against the

Defendants.

      Plaintiffs’ complaint makes clear the fact that it is and always has been

Defendant Tyson that is the “real target” of this litigation and the claims of the

Plaintiffs and putative class members. Likewise, it is Defendant Tyson, and not the

Alabama Defendants, whose conduct forms a significant basis of the Plaintiffs’

claims in this action. The June 6, 2019 wastewater spill originated at Defendant

Tyson’s River Valley facility located in Cullman County. While Plaintiffs’

Complaint alleges involvement of the local Defendants in the events surrounding the

wastewater spill, the sentinel event of the wastewater spill itself is the crux of this

action and the Plaintiffs’ and class members’ claims. The wastewater spill starts with

Defendant Tyson, who was responsible for generating the waste and contaminated

water that ultimately spilled into the Black Warrior River. It is from that seminal

occurrence that the claims against all other Defendants (i.e. the local Defendants)

arise, and Defendant Tyson is alleged to be responsible (or most culpable) for the

occurrence of the wastewater spill.

      The Alabama Defendants’ conduct and involvement in this action has not

been been shown by Defendants Tyson and Spann to be as significant or more

significant than the conduct of Defendant Tyson. Moreover, Defendant Tyson is,

without question, the named Defendant most likely (and almost certainly) to


                                          14
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 15 of 22



shoulder the majority of any Plaintiffs’ verdict in this action against the Defendants,

regardless of any allegation of joint and several liability. Defendants Tyson and

Spann have not met their burden of proving that any Defendant other than defendant

Tyson is “significant” enough to warrant imposition of the local controversy

exception to CAFA. Defendants Tyson and Spann’s motions to dismiss are due to

be denied.

             2.     Defendants Tyson and Spann have failed to prove that no
                    class action lawsuit has been filed against any of the
                    Defendants involving the same or similar circumstances in
                    the three years preceding July 24, 2019.

      Defendants Tyson and Spann have failed to, and cannot, prove that no class

action lawsuit has been filed against any of the Defendants involving the same or

similar conduct or circumstances in the three (3) years preceding the filing of

Plaintiffs’ Complaint on July 24, 2019. In support of that required element of

CAFA’s local controversy exception, Defendant Tyson submits to the Court, without

any evidentiary support, the following subjective, self-serving declaration: “Tyson

Farms is unaware of any other class action asserting the same or similar allegations

against any of the named Defendants in the preceding three years.” (Doc. 18, p. 18).

That statement does not remotely satisfy Defendants Tyson and Spann’s burden of

proof under CAFA’s local controversy exception. Evidence submitted by the

Plaintiffs in support of this Opposition also shows that Defendant Tyson’s statement

in that regard is likely untrue.
                                          15
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 16 of 22



      On July 19, 2019, five (5) days before this action was commenced, another

lawsuit was filed by forty-two (42) plaintiffs in the Circuit Court of Walker County,

Alabama against Defendant Tyson, Defendant Spann, and Defendant HydraService,

Inc. based upon the same June 6, 2019 wastewater spill that is the subject of this

action - Case No. CV-2019-900252. (See Exh. A). On October 27, 2016, another

lawsuit was filed by twenty-four (24) plaintiffs against Defendant Tyson in the

Circuit Court of Marshall County, Alabama based upon Defendant Tyson’s disposal

and storage of waste from one of its chicken processing plants that allegedly caused

“noxious odors to emanate from the waste pond and travel onto Plaintiffs’ property

...” (See Exh. B). That is another case involving claims by numerous plaintiffs

against a Defendant in this case based upon similar conduct and circumstances as

those involved in this action.

      On February 27, 2018, the U.S. Department of Justice issued a press release

detailing how Defendant Tyson was sentenced to pay $2,000,000 in criminal fines,

two years of probation, and ordered to pay $500,000 in restitution after “discharges

at Tyson’s slaughter and processing facility in Monett, Missouri ... led to a major

fish kill event” in May 2014. (See Exh. C).In relation to that May 2014 wastewater

discharge and fish kill event, the Attorney General of Missouri sued Defendant

Tyson seeking fines for the water pollution event. (Id.). Similarly, on April 5, 2013,

the U.S. Environmental Protection Agency (EPA) and the U.S. Department of


                                         16
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 17 of 22



Justice announced a settlement with Defendant Tyson and several of its affiliate

corporations based upon Clean Air Act violations related to “accidental chemical

releases after anhydrous ammonia was released during incidents at facilities in

Kansas, Missouri, Iowa, and Nebraska, resulting in multiple injuries, property

damage, and one fatality.” (See Exh. D).

      The evidence presented by the Plaintiffs shows, and the reasonable inference

from that evidence is, that Defendant Tyson and other named Defendants in this

action have, in fact, had other class action-type lawsuit filed against them within the

three years preceding the filing and commencement of this action on July 24, 2019,

and that those lawsuit arose from, and are based upon, the same or similar types of

events, circumstances, and conduct as those which are involved in this case.

Accordingly, Defendants Tyson and Spann have failed to, and cannot, satisfy that

requirement under CAFA in order to avail themselves of the local controversy

exception. Defendants Tyson and Spann’s motions to dismiss are due to be denied.

      C.     Dismissal of Plaintiffs’ claims and this action would be improper,
             as only remand or transfer of this action to state court is an
             available remedy to defendants Tyson and Spann in this context.

      Defendants Tyson and Spann incorrectly seek and request dismissal of the

Plaintiffs’ claims and this action with prejudice based upon an alleged failure to

satisfy the requirements for federal subject matter jurisdiction under CAFA, or

alleged application of CAFA’s local controversy exception. That requested relief is


                                          17
       Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 18 of 22



and would be improper under these circumstances, should the Court find merit in

Defendants Tyson and Spann’s motions and arguments. The only applicable remedy

available to the Defendants in this context, should the Court grant their motions,

would be to remand or transfer this action and Plaintiffs’ claims to an appropriate

state court, which in this case would be the Circuit Court of walker County,

Alabama. Plaintiffs are not, by any measure, conceding that the motions and

arguments proffered by the Defendants have any merit whatsoever. However,

Plaintiffs deem it prudent to note the impropriety of the relief requested by

Defendants Tyson and Spann in their motions to dismiss. In any event, Defendants

Tyson and Spann’s motions to dismiss are due to be denied.

      D.     If the Court is not willing to deny Defendants Tyson and Spann’s
             motions to dismiss, Plaintiffs request leave to conduct jurisdictional
             discovery.

      Defendants Tyson and Spann’s motions to dismiss are due to be denied.

However, should the Court decide that it is not, at this juncture, inclined to deny the

motions to dismiss in their entirety, Plaintiffs respectfully move and request that this

Honorable Court allow the Plaintiffs to engage in jurisdictional discovery and

conduct a full evidentiary hearing before deciding, with finality, the fate ot the

pending motions to dismiss.

      In the context of a Fed. R. Civ. P. 12(b)(1) motions to dismiss for lack of

subject matter jurisdiction, “the district court must give the plaintiff an opportunity


                                          18
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 19 of 22



for discovery and for a hearing that is appropriate to the nature of the motion to

dismiss,” as “courts have refused to grant such a motion before a plaintiff has had a

chance to discover the facts necessary to establish jurisdiction.” Williamson v.

Tucker, 645 F.2d 404, 414 (5th Cir. 1981) (citing Surpitski v. Hughes-Keenan Corp.,

362 F.2d 254 (1st Cir. 1966); Collins v. New York Central System, 327 F.2d 880

(D.C. Cir. 1963)).2 “[I]n a factual challenge the district court must give the plaintiff

an opportunity for discovery and for a hearing ...” McElmurray v. Consol. Gov’t of

Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007) (citing Williamson).

Accordingly, the Plaintiffs respectfully request leave from the Court to conduct

necessary jurisdictional discovery and an evidentiary hearing if the Court is not

inclined to immediately deny the Defendants’ motions to dismiss.

II.    CONCLUSION

       Based upon the foregoing arguments and authorities, as well as the attached

evidentiary submissions and the record presently before the Court, Plaintiffs Tiffany

Ashley, Charles Richard Corry, and Bullhead, LLC d/b/a The Bullpen Steakhouse

respectfully request that this Honorable Court enter an Order denying Defendants

Tyson Farms, Inc. and Jason Spann’s pending motions to dismiss in their entirety.




2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit Court of Appeals adopted as precedent all Fifth Circuit decisions handed down prior to the
close of business on September 30, 1981.


                                               19
      Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 20 of 22



                                   Respectfully Submitted,

                                   /s/ Justin C. Owen
                                   Justin C. Owen (ASB-9718-I36O)
                                   Attorney for the Plaintiffs

OF COUNSEL:

GOLDASICH VICK & FULK
2100 3rd Avenue North, Suite 400
Birmingham, AL 35203
Tel.: (205) 731-2566
Fax: (205) 731-9451
Email: justin@golaw.net




                                    20
        Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 21 of 22




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of November, 2019, I filed and served a copy
of the foregoing upon all parties and attorneys of record via the Court’s CM/ECF electronic
filing system, U.S. Postal Service Certified Mail (return receipt requested), and U.S. Postal
Service First Class Mail, which will send notification of such filing to the following persons
of record:

Bryan O. Balogh, Esq.                             Edward S. Sledge, IV, Esq.
R. Frank Springfield, Esq.                        Clyde Whittaker Steineker, Esq.
Robert S. Given, Esq.                             William S. Cox, III, Esq.
D. Matthew Centeno, Esq.                          Davis S. Vaughn, Esq.
Burr & Forman, LLP                                Angela Marie Schaefer, Esq.
420 20th Street North, Suite 3400                 Kriston Laney Gifford, Esq.
Birmingham, AL 35203                              Michael R. Pennington, Esq.
Tel.: (205) 251-3000                              Scott B. Smith, Esq.
Fax: (205) 458-5100                               Zachary A. Madonia, Esq.
Email: bbalogh@burr.com                           Bradley Arant Boult Cummings LLP
        fspringfield@burr.com                     One Federal Place
        rgiven@burr.com                           1819 5th Avenue North
        mcenteno@burr.com                         Birmingham, AL 35203
Attorneys for Defendant HydraService, Inc.        Tel.: (205) 521-8000
                                                  Fax: (205) 521-8800
James Thomas Burgess, Esq.                                Email: esledge@bradley.com
Scott M. Roberts, Esq.                                    wsteineker@bradley.com
Burgess Roberts LLC                                       bcox@bradley.com
2017 Morris Avenue, Suite 100                             dvaughn@bradley.com
Birmingham, AL 35203                                      aschaefer@bradley.com
Tel.: (205) 870-8611                                      lgifford@bradley.com
Fax: (205) 870-8688                                       mpennington@bradley.com
Email: tburgess@burgessroberts.com                        ssmith@bradley.com
        sroberts@burgessroberts.com                        zmadonia@bradley.com
Attorneys for Defendant Jasper Water Works        Attorneys for Defendant
and Sewer Board, Inc.                             Tyson Farms, Inc.




                                             21
Case 5:19-cv-01180-LCB Document 46 Filed 11/26/19 Page 22 of 22




                                   James L. Noles, Jr., Esq.
                                   Spencer M. Taylor, Esq.
                                   Lisa J. McCrary, Esq.
                                   Barze Taylor Noles Lowther, LLC
                                   Lakeshore Plaza
                                   2204 Lakeshore Drive, Suite 330
                                   Birmingham, AL 35209
                                   Tel.: (205) 872-1032
                                   Fax: (205) 872-0339
                                   Email: jnoles@btnllaw.com
                                           staylor@btnllaw.com
                                           lmccrary@btnllaw.com
                                   Attorneys for Defendant Jason Spann


                                   /s/ Justin C. Owen
                                   OF COUNSEL




                              22
